                     UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF NORTH CAROLINA
                           WESTERN DIVISION

                           NO. 5:18-CR-00011-FL

UNITED STATES OF AMERICA                       )
                                               )
           v.                                  )     ORDER
                                               )
RAMIRO MARTINEZ-ZACARIAS                       )


      Upon motion of the United States, for good cause shown, and

for the reasons stated in the motion, it is hereby ORDERED that

D.E. 41 be sealed by the Clerk from this date until further order

by this Court, except that a filed copy of the same be provided to

the   United    States   Attorney’s   Office   and   the     Federal   Public

Defender’s Office.



                26th
      This the _______          October
                       day of ________________ 2018.




                                  ______________________________
                                  LOUISE WOOD FLANAGAN
                                  United States District Judge
